DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 11/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
A phone call was made to the applicant, Michael Lang, on 11/18/2021 to obtain a species election which was not elected in the response filed on 11/09/2021. The applicant elected oligosaccharide as the prebiotic of claim 4, oligomeric proanthocyanidins (OPC) as the proanthocyanidin of claim 8, chlorogenic acid as the phenolic acid of claim 10, and azaelic acid as the additive of claim 13.
Examiner acknowledges the amendments to the claims, canceling of claims and newly added claims filed on 06/01/2022.
Claims 1-2, 4-13 and 22-29 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-13 and 22-24 and 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims a composition which comprises of a prebiotic, a polyphenol and phenolic acid which would have the activity of stimulating in vitro growth of at least one commensal bacterium on the skin by 50% after approximately 24 hours of application. The applicant only supplies data for a single prebiotic (FOS), phenolic acid (PCA) and cranberry extract which has 15% proanthocyanidins (see figures and specs at 0025 and 0029). The applicant has not shown possession to other polyphenols and phenolic acids which may contribute to the activity described of the instant application and it is also known that some polyphenols and phenolic acids would exert antibiotic effects rather than prebiotic, thus claiming these components so broadly and with no claimed active amounts or concentrations would show that the applicant does not have possession of what is actually being claimed. For instance, the applicant claims generally the term “polyphenols”, however the applicant only gives supporting evidence to cranberry extract with 15% proanthocyanidins (see 0029) and although these are polyphenols, it is not known, or the applicant has not supplied evidence that any other polyphenols other than the specific proanthocyanidins of cranberry extract can support growth of S. epidermidis, thus it cannot be shown that the applicant had possession of any other polyphenols that function as claimed, only the polyphenols which are the proanthocyanidins of cranberry extract. The applicant also claims phenolic acid but only gives data on one phenolic acid (PCA) and supplies no evidence as to support any other phenolic acids claimed as having the activity as claimed. Claiming these components within a composition and claiming that these components would also have a certain activity would require showing specific amounts of each component in the composition, because a person having skill in the art would not be able to construct the instantly claimed composition based upon the written description detailed in the instant specifications or claims. 
Because of the lack of written description of compositions having the claimed function over the broad range of compositions as claimed, a person having skill in the art would not know where to begin when deciding on which polyphenols, phenolic acids and prebiotics to choose and in what concentrations and/or ratios to combine them in order to create a functional composition which would have the activity of increasing a commensal bacterium on the skin by at least 50% after approximately twenty-four hours after administration, except for the specifically defined composition which is claimed in claims 25-28 and contains effective amounts of the ingredients claimed to exhibit the claimed effects.
Another reason in which a person having skill in the art would not have recognized that the inventor was in possession of the invention as claimed is the unpredictability in the art of the claimed ingredients for which the activity is supported. For instance, the applicant claims that not all prebiotics would support the growth of the species S. epidermidis and points to a screening study conducted wherein 6 out of 7 of prebiotics where not effective for increasing growth (see 0023 of instant specs). Furthermore, it is unpredictable in which polyphenols and phenolic acids could bring about these claimed functions and in particular to which specific species, because many of these are known to inhibit the growth of different microbiota. 
There only appears to be adequate written description for claims 25-28 which are not included in this rejection. Amending the independent claims to include these particular amounts would help to resolve this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13 and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a prebiotic, a polyphenol and a phenolic acid and in certain cases more particularly oligosaccharides (fructooligsaccharide), proanthocyanidins, protocatechuic acid, chlorogenic acid, azelaic acid and cranberry extract. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products recite a prebiotic, a polyphenol and a phenolic acid and in certain cases more particularly oligosaccharides, proanthocyanidins, protocatechuic acid, chlorogenic acid, azelaic acid and cranberry extract the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claims only recite the nature-based products which are naturally found within living organisms. For instance, proanthocyanidin’s are chemical compounds found in fruit or flowers, oligosaccharides are carbohydrates or saccharide polymers found within plants, polyphenols are micronutrients that naturally occur in plants and phenolic acids claimed so broadly can also be compounds which are produced and come from plants. Chlorogenic acid and azelaic acid are found naturally within fruit and grains. These compounds may also be synthesized in a lab however the comparison is still to the closest natural counterparts when deciding if the nature-based product limitation is any different than what is found in nature. 
 Most of these compounds claimed are plant extracts. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional elements which only further limit the amount of the nature-based component, the specific type of the nature-based component, or claiming the composition as a topical delivery medium formulated to cause transdermal delivery, or claiming wherein the topical composition modulates the in vitro growth of at least one commensal bacterium present on the skin of an animal by at least 100% after approximately 24 hours of application does not limit the composition to a physical manifestation of a specific practical application and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). 
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for the application to skin is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: SaNogueira, 01-2018, (US20180000721A1), Pilant, 07-2017, (US20170202769A1), Wilson, 07-2017, (US20170189325A1), Chiou, 07-2017 (US20170189320A1) and Hines, 06-2017, (US20170172911A1).

Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. The applicant argues that since the naturally-occurring components of the instant invention are not found together in nature that this equates to the claims are not drawn to a product of nature and that the claimed combination has markedly different characteristics than the components found in nature. This does not appear to be the case. The claimed components are all judicial exceptions and claiming them together in a single composition without there being anything done to the components to make them behave in any other way or have any markedly different characteristics when compared to the components found out in nature, is still only claiming the judicial exceptions themselves. Thus, the first answer to step 2A of the 101 analysis is Yes. The applicant can refer to MPEP 2106.03 for this portion of analysis of the 101 rejection.
The applicant only states that the composition has a markedly different characteristic however does not elaborate on what that characteristic is. It is presumed to be that of allowing a commensal organism to grow, more specifically S. epidermidis. However, fructooligosaccharide is a known and common prebiotic as pointed out by the applicant (see instant specs 0021-0022) and Castiel (see page 8, near bottom, and page 9, at top) and more specifically prebiotics, by definition, are a source of food for commensal bacteria which stimulates their growth. Thus, it would be expected that a commensal organism such as S. epidermidis would grow in the presence of a prebiotic, even if the applicant shows that certain other saccharides or compounds such as polydextrose (PDX), lactitol, gentiobiose, and pullulan does not affect the growth of S. epidermidis.
Also, the applicant shows wherein the PCA also exerts some form of growth selectivity (see figure 4) naturally occurring at 24 hours, and combining each component that has natural growth activity or prebiotic activity into a single composition and expecting the composition to also have the same or increased growth activity would be expected and not markedly different. 
The applicant argues that office applies an improper 103 analysis to the step 2B, 101 rejection. However, the use of the phrase “admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries” is merely a consideration of the step 2B analysis wherein the claims as a whole, amounts to significantly more than the recited exception and whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)). Here the office is trying to note that this step itself is not inventive as it is conventional and routine to do so and thus adds nothing inventive to the claimed components.
Finally, the applicant argues that to facilitate compact prosecution, that they have amended the claims to include fructooilgosaccharide, which is found in some plants and that some FOS mixtures are produced commercially based on inulin degradation or transfructosylation process. This limitation does not fix the issue because FOS is naturally occurring and although it can be synthesized in a lab the comparison is still made to closest naturally occurring counterpart which is the fructooligosaccharide found in nature and both appear to be identical as there has been nothing done to result in any markedly different characteristics. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Castiel (WO2009141544A2) in view of Cuvea (from IDS “Antimicrobial activity of phenolic acids against commensal, probiotic and pathogenic bacteria, Research in Microbioligy, Vol 162, Issue 5, June 2010, Pages 372-382) and Lanzalaco (JP2015507012A).
Castiel’s general disclosure is to use of berry extracts for treating dryness of keratin materials (see abstract).
Regarding claims 1-6, 8-9 and 22-28, Castiel teaches a composition which can be applied to the skin (page 2, para 11-12) and wherein the composition is comprised of an effective amount of berry extract, specifically cranberries (see abstract and bottom of page 2) and teaches the composition can include prebiotics selected from oligosaccharides and more specifically fructooligosaccharide (see page 8, near bottom, and page 9, at top).
Casteil also teaches the composition to contain polyphenols as active ingredients (see bottom of page 8).  
Regarding claim 11, Casteil teaches the composition to contain moisturizing active agents (see page 9, para. 4 and 5) and emulsifiers (see page 7 last para.)
Casteil does not specifically teach the phenolic acid in the composition.
Cuvea’s general disclosure is to a report on phenolic acids which can play a role in fighting pathogenic bacteria (see abstract).
Cuvea teaches that phenolics are recognized as direct antioxidants (see introduction) and the growth of S. aureus and C. albicans was inhibited by phenolic acids, specifically protocatechuic acid (see materials and methods and abstract) and wherein the inhibition of growth may not affect the growth of commensal bacteria (see Fig 2). Cuvea also teaches wherein the protocatechuic acid was effectively used in ranges from 250 ug/ml to 1000 ug/ml (see table 1) which would encompass the instant range of 0.3 mg/ml to 0.6 mg/ml.
Regarding claim 1, the “topical composition for application to skin of an animal, wherein the skin comprises at least one commensal bacteria” is an intended use of the composition and the evaluation of the patent eligibility is on the composition and its structural components. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the prior art composition is structurally the same as the claimed composition.  Therefore, the prior art composition would be capable of performing the claimed intended use if applicant’s invention functions as claimed.
Regarding claim 2, the topical composition which comprises the prebiotic, polyphenol and phenolic acid, more specifically the cranberry extract, fructooligosaccharide and protocatechuic acid would have the same activity as claimed in the instant invention for modulating skin activity 24 hours after application because the combined referenced art would have the same components and would meet the same structural limitations of the invention thus having the same functional properties. 
Regarding claims 7 and 23-24 and 26-28, the combined prior art does not specifically teach the concentration of cranberry extract or fructooligosaccharide in the composition.
However, it would have been obvious at the effective filing date to a person of ordinary skill in the art to combine the teachings of Cuvea with Casteil to create the instant invention because Cuvea teaches that the phenolic acid, protocatechuic acid is beneficial for inhibiting the growth of bacteria while not affecting commensal bacteria and combining it with Casteil’s invention would create a composition which could act to treat dry skin and inhibit the growth of pathogenic bacteria. It would have further been obvious to optimize the specific amounts of each ingredient because each would have a different recognized result-effective variable and would also have different ranges of activity depending on the concentration in which it is optimized. For instance, the protocatechuic acid, already known to inhibit pathogenic bacteria would have a different working concentration than the fructooligosaccahride prebiotic or polyphenols within the composition. Also, Cuvea teaches different working concentrations through routine and conventional serial titration methods (see Fig. 2) and teaches wherein the maximum concentration tested was 3000-5000-fold higher than the concentrations generally used for commercial antibiotics (see Results and Discussion 3.1). Thus, it would have been obvious to serially titrate the working active ingredients to find the instantly obtained working concentrations because it is routine and conventional to do so as exemplified and discussed by Cuvea.
Lanzalaco teaches wherein “Conventional prebiotics are ingestible ingredients that selectively assist in the growth or survival of “good” bacteria that are preferably present in the GI tract. Conventional prebiotics are typically nutrient sources (eg, fructooligosaccharides or galactooligosaccharides) that can assimilate one or more constituent microorganisms of the GI microbiome but cannot be digested by the human host” (see description, 3rd para.) and “Some non-limiting examples of GI prebiotics that may be suitable for use as skin symbiotic prebiotics include: hydroxyisoleucine; wheat dextrin; arabinogalactans (eg, larch arabinogalactans); citrus fiber; Bean fiber; maltodextrin; oligofructose (ie, fructooligosaccharide or “FOS”). Lanzalaco also teaches that considering the beneficial functions believed to be provided by Staphylococcus epidermidis, it is further desirable to provide agents that exhibit suitable in vivo prebiotic activity (see page 6, para. 4).
Furthermore, Lanzalaco teaches “In order to be suitable for use as a prebiotic for skin commensal microorganisms, the composition or agent must promote the survival and / or growth of microorganisms. In order to determine the prebiotic potential of a test agent, it may be desirable to measure the metabolites formed as a result of exposure of the skin commensal microorganism to the test agent. Suitable microbial products include, but are not limited to, the levels of metabolites such as ATP, NAD, NADP, NADH, NADPH, cAMP, cGMP, and / or ADP that are released upon cell lysis. In some cases, metabolite indicators may be measured using commercially available enzyme-based assays. Additionally, or alternatively, it may be desirable to measure changes in the number and / or concentration (ie, growth) of microorganisms to determine whether they exhibit prebiotic activity. For example, an increase in bacterial count (eg, as measured by a suitable plate count test) may be sufficient to show prebiotic activity” (see page 7, para. 4). Lanzalaco teaches that these readings are done over a 24 and 48 hours increment (see page 7, para. 6, page 15, para. 2, page 16 para. 4).
Also, Lanzalaco teaches that an “effective amount” means the amount of a particular component sufficient to have a particular property under a particular condition. For example, an effective amount of a prebiotic means an amount sufficient to desirably increase the metabolic level and / or bacterial count of one or more selected microorganisms in vitro and / or in vivo (see page 4, para.5).
Lanzalaco also teaches that the prebiotic can be in a composition in amounts that bring about an increase of ATP levels or at least two skin symbiotic microorganisms in vitro at least by 50% (eg, 50-1000% or more, or any value in this range) (see page 8 last para.) and in this context can be understood as increasing growth by 50% or greater because ATP is the required energy molecule for sustained growth.
Regarding claim 29, Lanzalaco teaches the use of polypropylene glycol and PPG-14 butyl ether (see page 10, para. 7) and propylene glycols are known skin penetration enhancers.
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to optimize the fructooligosaccharide to be utilized in an effective amount which can bring about the desired effect of increasing a commensal bacterium in vitro, more specifically the S. epidermidis as claimed and configured to bring about a 50% increase in growth. Lanzalaco teaches that a composition containing FOS in effective amounts would bring about a 50% increase in ATP of at least two commensal microorganisms and it would have been obvious to optimize the amount of FOS needed to bring about this increase to the prebiotic bacteria of the claimed invention. 
It would have further been obvious to optimize each component known for a different effective variable to the instant concentrations because each component has a different effect. For instance, the FOS is known to act as a prebiotic thus optimizing this to the instant range would be obvious to allow for the growth of beneficial commensal bacterium. The polyphenols and proanthocyanidins of the cranberry extract would have the activity of treating dry skin as discussed and the PCA would inhibit pathogenic bacteria thus each ingredient would have to be optimized for its greatest activity and lowest toxicity.
There would have been a reasonable expectation of success in arriving at the instant invention because oligosaccharides (FOS) used as a prebiotics and proanthocyanidins, especially protocatechuic acid from cranberry extract for use in inhibiting pathogenic bacteria are both exemplified in cosmetic compositions and optimizing the concentrations to combine them into a single composition at the instantly taught ranges would have been prima facie obvious for the reasons discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Castiel (WO2009141544A2) in view of Cuvea (from IDS “Antimicrobial activity of phenolic acids against commensal, probiotic and pathogenic bacteria, Research in Microbioligy, Vol 162, Issue 5, June 2010, Pages 372-382) and Lanzalaco (JP2015507012A )as applied to claims 1-9, 11-12 and 22-28 above, and further in view of Life extension magazine (https://www.lifeextension.com/magazine/2013/11/fight-skin-aging-with-coffee-extracts).
Castiel and Cuvea’c combined art teaches the composition comprising the fructooligosaccharide, polyphenol and phenolic acid and wherein wherein the topical composition stimulates in vitro growth of the at least one commensal bacterium thereby increasing an amount of the at least one commensal bacterium on the skin by at least 50% after approximately twenty-four hours of an application of the topical composition to the skin, however are silent on the phenolic acid being chlorogenic acid.
Life extension magazine’s general disclosure is a web-based article on fighting skin aging with the uses of coffee extracts (see article).
Life extension magazine teaches that components within coffee bean extract have scientifically been shown to rejuvenate aging skin with improving wrinkels, redness, firmness and texture (see page 1, para. 5). 
Life extension magazine teaches that chlorogenic acid, found within coffee bean extract showed reduced redness induced by UV exposure.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use coffee extract which contains chlorogenic acid for the use of improving skin wrinkles, firmness, redness from UV exposure and to rejuvenate aging skin which is one of the aspects of what the invention is trying to solve (see specs at 0005). 
There would be a reasonable expectation of success in using coffee extracts containing chlorogenic acid and for improving aging of the skin because the art teaches that the extract has this activity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Castiel (WO2009141544A2) in view of Cuvea (from IDS “Antimicrobial activity of phenolic acids against commensal, probiotic and pathogenic bacteria, Research in Microbioligy, Vol 162, Issue 5, June 2010, Pages 372-382) and Lanzalaco (JP2015507012A )as applied to claims 1-9, 11-12 and 22-28 above, and further in view of US National Library of Medicine (https://medlineplus.gov/druginfo/meds/a603020.html).
Casteil and Cuvea teach the composition comprising a prebiotic, polyphenol and phenolic acid as discussed in the above rejections however do not specifically teach the additive azelic acid of claim 13.
The US National Library of Medicine teaches that azelaic acid usually comes as a gel, foam and a cream which can be applied to the skin and is used for decreasing redness and swelling of skin and works by killing bacteria that infects pores (see “why is medication prescribed”, page 1).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include azaelic acid in the composition taught by Casteil and Cuvea because azaelic acid not only kills bacteria that causes acne and infects pores but can also reduce redness and swelling of the skin.
There would have been a reasonable expectation of success in creating the instant invention with combing the prior art teachings from Casteil, Cuvea, Lanzalaco and the US National Library of Medicine because each combined piece of art teaches the prebiotic and pathogenic bacteria inhibiting properties of the composition and combing each into a single composition would have been prima facie obvious for the reasons discussed above.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. The applicant argues that the polyphenols and FOS components of Castiel’s disclosure was picked and chosen and that these components are additives. However, Castiel specifically teaches that the polyphenols as an “active agent” rather than an additive (see page 9, 3rd para. from bottom of page) and lists FOS as a prebiotic which is the same as what the applicant is claiming. Although there may be additional teachings from Castiel’s disclosure the teachings each pertain to the use of compositions for the treating of skin, particularly dry skin and each of these components are known to support said treatment. Thus, it would have been obvious to construct the instant invention from the prior art components and given Lanzalaco’s teachings, expect there to be a 50% increase of growth by at least one commensal bacterium, specifically S. epidermidis because FOS is a commonly utilized prebiotic which can support the growth of certain commensal bacterium and is one of a few gut prebiotics which can be utilized of the skin.
The applicant argues that claim 1 does not require the use of cranberry extract from the teaching relied upon by Castiel, however the art is used for the claims taken together and the polyphenols, proanthocyanidins and cranberry extract of the instant application are what are being taught (see claim 1, 5 and 6). Casteil teaches that the proanthocyanidins act as antioxidants and can be utilized as such and polyphenols from cranberry are particularly preferred (see page 9, para. 11).
The applicant also argues that the teachings of Cuvea’s general disclosure teaches away from the instant application because the instant application teaches the composition as a composition which stimulates growth of at least one commensal bacterium. Cuvea teaches that PCA can be used to inhibit pathogenic bacterium while not affecting commensal bacterium. Lanzalaco teaches the use of FOS in supporting growth of at least two commensal bacterium and specifically teaches wherein it is desirable for prebiotics to support the growth of S. epidermidis through the use of GOS and FOS, thus using both of these components to support growth of the S. epidermidis would still support the composition as one that increases the growth of a commensal bacterium. The reasonings to combine the art does not have to be the same as the applicant’s reasoning. The specific range of the PCA is taught and the reason to combine it would have been to treat pathogenic bacteria of the skin while not hurting the commensal bacteria. Furthermore, the applicant states that “The phenolic acid may exhibit antibacterial, anti-inflammatory, anti-viral, and/or anti-aging activity. In various embodiments, the phenolic acid may comprise protocatechuic acid (PCA)” (see instant specs at 0026). Thus, the relied upon art is showing that the same activity sought from the PCA is already known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655